Citation Nr: 1126658	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability.

3.  Entitlement to an initial evaluation in excess of 30 percent for cervicogenic headache disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Milwaukee, Wisconsin.

The issues of entitlement to service connection for disability of the toes of both feet, a right foot disability (except for pes planus), and a left eye disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen her claim of service connection for a left hip disability; entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability; and entitlement to an initial evaluation in excess of 30 percent for cervicogenic headache disorder. 

After reviewing the Veteran's claims folder, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In May 2011, the Veteran submitted additional evidence in support of her claims.  Specifically, she submitted a statement in support, along with updated VA medical treatment reports.  Some of the VA treatment records submitted have not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case. See 38 C.F.R. § 19.31 (2010).

In addition, there appears to be additional VA treatment records available in this matter.  First, the VA treatment records submitted by the Veteran do not appear to be complete.  Specifically, there are multiple page numbers from these records that are missing.  Moreover, in her statement, the Veteran referenced having recently received a nerve block in April 2011, and that she was scheduled for an additional nerve block in May 2011.  The VA treatment records submitted by the Veteran end in March 2011.  Thus, additional records have been identified.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should, with the assistance of the Veteran, attempt to obtain the Veteran's updated treatment records.

Pursuant to the Board's April 2010 remand, the RO was to schedule the Veteran for an examination to determine the existence and etiology of any current left leg nerve disability.  A notation in the claims folder indicated that the Veteran failed to attend VA joint examinations scheduled for her on May 3 and May 12, 2010.

In their Appellant's Post-Remand Brief, the Veteran's representative argued that the Veteran "may have legitimate mitigating circumstance for not reporting for this examination."  While not specifically mentioned by the Veteran's representative, a review of the claims folder revealed that the Veteran submitted a statement in support of her claim, dated May 3, 2010, listing an address in LaGrange, Illinois.  Although this address is listed in the RO's request for the VA medical center to schedule the VA examination, the VA medical center's scheduling letter for the examination is not in the claims folder, and a different address is listed on VA medical records printed as late as April 15, 2010.  

Under these circumstances, the Board finds that the RO should schedule the Veteran for a VA examination to determine the existence and etiology of any current left leg nerve disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to verify her current address.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated her for her left hip disability, left lower extremity nerve disability, and service-connected cervicogenic headache disorder during the course of this appeal.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO should obtain the Veteran's updated VA treatment records from the VA medical center in Chicago, Illinois, since August 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  

3.  The Veteran should be afforded the appropriate VA examination to determine the existence and etiology of any current left leg nerve disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify any current left leg nerve diagnoses and provide an opinion as to whether it is at least as likely as not that any current left leg nerve diagnosis is related to the veteran's service or is proximately due to or been chronically worsened by service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of these claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, with consideration of all evidence received since the April 2011 supplemental statement of the case.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


